Citation Nr: 9912135	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-41 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right knee pain to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for left knee pain to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for residuals of a 
cervical spine injury to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
February 1994, including service in the Southwest Asia 
theater from August 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina and Detroit, Michigan, which denied the 
benefits sought on appeal.  In January 1998, the Board 
remanded the claim to the RO for further development.  That 
development has been completed, and the case is again 
properly before the Board.  


FINDINGS OF FACT

1..  The veteran served in the Persian Gulf theater during 
the Persian Gulf War.

2.  The veteran does not suffer from a chronic condition 
manifested by right knee pain.

3.  The veteran does not suffer from a chronic condition 
manifested by left knee pain.

4.  The veteran does not suffer from a chronic condition 
involving residuals of a cervical spine injury.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for left 
knee pain including as due to an undiagnosed illness is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for left 
knee pain including as due to an undiagnosed illness is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for 
residuals of a cervical spine injury including as due to an 
undiagnosed illness is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right knee 
pain, left knee pain, and residuals of cervical spine injury, 
each of which he claims is related to his period of service 
during the Persian Gulf War or soon thereafter.  The record 
discloses that the veteran served in the Persian Gulf during 
the Persian Gulf War from August 1990 to March 1991.  He 
contends that he hurt his neck during a parachute jump and 
injured it again during a long march.  

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A person who submits a claim 
for veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  The United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a), the VA has a duty to assist the veteran 
in the development of his claim.  See 38 U.S.C.A. § 5107(a).

The veteran must satisfy three elements for each of his 
claims for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

In addition, statutes and regulations provide additional 
means for Persian Gulf veterans to qualify for service 
connection for a disability.  See 38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317.  The record documents that the veteran is a 
Persian Gulf veteran for purposes of awarding VA disability 
compensation.  Id.

Compensation may be paid to a Persian Gulf veteran who 
"exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms," provided that 
such disability was manifest to a degree of 10 percent or 
more prior to December 21, 2001, and that it cannot, by 
history, physical examination, or laboratory tests, be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a)(1).  (Emphasis added).  Disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period should be considered "chronic" for 
purposes of adjudication.  See 38 C.F.R.            § 
3.317(a)(3).  

"Objective indications" include both objective evidence 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  See 
38 C.F.R. § 3.317(a)(2).  In this regard, the VA has stated 
that non-medical indicators of an illness may include 
evidence of time lost from work, evidence the veteran has 
sought medical treatment for his symptoms, and "[l]ay 
statements from individuals who establish that they are able 
from personal experience to make their observations or 
statements."  See Compensation for Certain Undiagnosed 
Illnesses, 60 Fed. Reg. 6660, 6663 (1995).  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  See 38 C.F.R. § 3.317.

Compensation shall not be paid under this section: if there 
is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

A review of the record shows that the veteran's complaints 
relating to knee and neck pain are not supported by competent 
medical evidence of current disability.  Neither does the 
veteran exhibit objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms as defined above.  
Service medical records show that the veteran was treated for 
acute neck pain in April 1990 following a 23 mile walk during 
which he carried a heavy ruck sack on his back.  He was again 
treated for acute neck pain following a parachute jump in 
December 1991.  He has contended that he also sought 
treatment for bilateral knee pain while in Saudi Arabia.  

The veteran was afforded a VA orthopedic examination in May 
1994.  At that time, he reported a history of bilateral knee 
pain but both examination and X-rays of the knees revealed no 
degenerative arthritis or other abnormality.  Range of motion 
was noted to be full and there was no instability.  A 
contemporaneous general medical examination indicates that 
the veteran's neck appeared normal.  

A VA Medical Certificate dated in June 1995 reveals that the 
veteran sought acute care at a VA medical facility for 
bilateral knee pain and kidney stones.  He reported in 
pertinent part that the knee pain was present on and off 
since active duty.  He stated that the pain was present when 
he was seated and when he climbed or descended stairs.  The 
diagnostic impression was chondromalacia patella.  Orthopedic 
follow-up evaluation was recommended.  

At this Central Office hearing held before the undersigned 
member of the Board in November 1997, the veteran testified 
that his knees and back had been painful since service.  He 
reported that he takes Motrin for the pain.  He requested 
additional examinations to further identify the exact nature 
of his alleged disabilities.  

Subsequent to the hearing, the undersigned Board member 
issued a remand for further development.  In connection with 
this remand, the veteran was afforded an orthopedic 
examination by the VA in April 1998.  The knees, cervical 
spine and lumbar spine were examined.  The veteran reported 
painful knees since 1990, more so on the right than the left.  
Although he stated that there were periods during which he 
experienced no pain, he also noted that physical activity 
such as walking or bending would exacerbate the pain.  The 
examiner noted that the veteran reported that he had no 
complaints about his neck at that time.  No abnormality was 
noted on examination of the cervical spine.  The knees were 
normal in terms of alignment, patellar position and ligament 
stability.  There was no knee swelling or deformity but the 
veteran did report pain on palpation.  McMurray and Drawer 
tests were negative.  Range of motion was zero to 130 degrees 
bilaterally.  X-rays of the knees were reported as normal.  
The diagnoses included normal cervical spine without any 
residual, chronic lumbar strain, and normal right and left 
knees without any evidence of arthritis or bony abnormality.  
The examiner opined that the veteran's "subjective 
complaints in the knee and spine are chronic in nature, and 
it is as likely as not that the veteran's problem is related 
to the initial service-connected injuries as described.  
However, at this time there is no residual of any injury to 
the cervical spine."  

The veteran failed to report for an additional scheduled 
examination, which was to focus in part on his cervical 
spine.  Although the representative has requested another 
remand for additional examination, that request is denied in 
light of his failure to report for this additional 
examination.  

As noted above, service connection may be granted under 
38 C.F.R. § 3.317 only for chronic disabilities due to 
undiagnosed illnesses attributed to service in Southwest Asia 
during the Persian Gulf War.  The Board notes that the Court 
held that where the law and not the evidence is dispositive, 
a claim for entitlement to VA benefits should be denied, or 
the appeal to the Board terminated because of the absence of 
legal merit or lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Although the 
veteran's knee pain was arguably attributed on one occasion 
to a known clinical diagnoses (i.e., chondromalacia patella, 
noted as a diagnostic impression along with other complaints 
on a VA Medical Certificate), the Board finds that service 
connection may be established by reliance on the regulatory 
presumption under 38 C.F.R. § 3.317, since that assessment 
provides no basis other than the veteran's statements, is 
purely speculative and is unsupported and in fact 
contradicted by two orthopedic examinations conducted by 
specialists to ascertain the exact nature of any knee 
disability.  The Board observes, moreover, that neither the 
veteran's complaints of knee pain of the left and right knee 
nor his alleged residuals of cervical spine injury can be 
described as chronic, as no objective indicators have 
persisted for a period of six months or more.  Therefore, 
service connection can only be established with proof of 
actual direct service connection.  See 38 U.S.C.A. 
§§ 1113(b), 1116.

In the absence of any statutory or regulatory presumption of 
a nexus between the veteran's service and his claimed left 
knee pain, right knee pain, and residuals of cervical spine 
injury, he must present competent evidence demonstrating 
entitlement to service connection on a direct basis if his 
claims are to prevail.  Id.  However, the Board emphasizes 
that no medical evidence or opinion has been submitted which 
demonstrates a current disability associated with his 
complaints of left knee pain, right knee pain or alleged 
residuals of cervical spine injury.  As a result, his claims 
must be denied as not well grounded.  See Lathan v. Brown, 7 
Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91 
93 (1993).  Although the opinion of the most recent VA 
examiner noted subjective complaints in the knee and spine 
and described them as chronic, there is no diagnosis of a 
current disability with regard to either the cervical spine 
or the knees.  Thus, this opinion fails to constitute 
competent medical evidence of current disability.  

The only evidence indicating that the veteran has a current 
disability relating to left knee pain and right knee pain and 
any residuals of cervical spine injury is the veteran's own 
lay statements and the Medical Certificate based on the 
veteran's statements.  The Board notes, however, that where 
the determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of his knee pain or 
residuals of cervical spine injury, his statements standing 
alone cannot serve as a sufficient predicate upon which to 
find the claim for service connection to be well grounded.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, 5 Vet. App. at 93).  Although the aforementioned 
medical certificate is noted, evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute a 
competent medical opinion of the required nexus.  See LeShore 
v. Brown, 8 Vet. App. 407, 409 (1995).  Thus, this 
certificate is not sufficient to well ground the veteran's 
claim of entitlement to service connection for knee pain.

The Board has determined that the veteran's claims for 
service connection for right knee pain, left knee pain, and 
residuals of cervical spine injury, each to include claimed 
as due to an undiagnosed illness, are not well grounded.  As 
a result, the VA has no further duty to assist the veteran in 
developing the record to support these claims for service 
connection.  See Epps, 126 F.3d at 1469 ("[T]here is nothing 
in the text of § 5107 to suggest that [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  

The Board is unaware of any information in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground any 
of these claims.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for each of the benefits 
sought, and the reasons why the current claims have been 
denied.  Id.

ORDER

In the absence of evidence of a well-grounded claim, service 
connection for right knee pain is denied.

In the absence of evidence of a well-grounded claim, service 
connection for left knee pain is denied.

In the absence of evidence of a well-grounded claim, service 
connection for residuals of a cervical spine injury is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

